DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed with an RCE on 08/10/2022. Claims 1-20 are pending in the Application with independent Claims 1, 8, 11, and 18.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered. 
Continuity/ Priority Information  
 The present Application 16791020, filed 02/14/2020 claims foreign priority to ITALY, Application 102019000002967, filed 02/28/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “clock detection circuit” in Claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed on 08/10/2022, with respect to the rejection of Claims 1-20 in view of Richmond et al. (U.S. Patent No. 7,296,170), have been fully considered but they are not persuasive, as set forth in the present office action. 
Applicant argues that Richmond does not disclose that clock select signal PriClkSel indicates an availability of the external oscillator clock signal from the external oscillator at least prior to the external oscillator signal providing the external clock that is separate from an oscillator enable signal configured to cause the external oscillator circuit to provide the external clock signal. Rather, clock signal PriClkSel (corresponding to the claimed “external oscillator ready signal”) is used as an input to clock multiplexer 40 to select the primary clock PriClk that is already provided by external crystal oscillator 12.
Basically, Applicant argues that in Richmond, the primary clock “PriClk” is used as an input already connected from crystal oscillator 12 to the clock controller 16, while in the claimed invention, the external oscillator ready signal “xosc_ready” indicates an availability of the external oscillator clock.  
In response to Applicant arguments, in light of Applicant’s Fig. 1, which shows external oscillator clock “xosc_ck” connected to clock controller 13, the “xosc_ck” is already available by the mere fact that the “xosc_ck” is connected. There is no specific element recited in the Claims of how the “xosc_ck” is available in response to “xosc_ready” signal.
As illustrated by Richmond in FIG. 7, clock enable selection block 35 asserts the primary clock select signal PriClkSel (A3). Assertion of PriClkSel (A3) causes clock multiplexer 40 to gate the clock signal on a data input lead 57 onto system clock line 24.  The operation of microcontroller integrated circuit 11 in TerClk period 2, as shown in FIG. 8A, illustrates how the system clock signal SysClk on system clock line 24 can be turned off. Initially, the values of oscillator select bits 44 and 43 in oscillator control register 25 are [00], and clock multiplexer 40 selects PriClk as the system clock SysClk. The PriClkSel (A3) and the PriClkEn input to “AND” gate 41, as illustrated by Richmond in Fig. 2, corresponding to “xosc_ready” and “xosc_en” are two separate signals.
Clearly, in Richmond, the assertion of the primary clock select signal PriClkSel (A3) in the clock multiplexer 40 which selects PriClk as the system clock SysClk, is functionally equivalent to the Claimed limitation of the external oscillator ready signal that indicates an availability of the external oscillator clock signal.  
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (See MPEP 2111). In this case, indicating the availability of the “external oscillator clock “xosc_ck”” is too broad in scope subject to different interpretations, i.e. connected to clock controller or active signal.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Richmond et al. (U.S. Patent No. 7,296,170) ISSUED: Nov. 13, 2007.
Regarding independent Claims 1, 8, 11, and 18, Richmond discloses a Clock controller with clock source fail-safe logic, comprising:
 an oscillator control circuit configured to couple to an external oscillator and to provide an external oscillator clock signal;
  As illustrated in FIG. 1, external crystal oscillator 12 “external oscillator” provides a high-speed clock signal via line 13 to a terminal 14 of microcontroller integrated circuit 11. In FIG. 2, clock multiplexer 40 determines which one of PriClk on clock signal input lead 21, SecClk on clock signal input lead 22 and TerClk on clock signal input lead 23 is gated onto system clock input lead 20 of processor 15. Which one of these three clock signals is gated onto system clock input lead 20 is determined by the contents of bit zero 43 and bit one 44 of oscillator control register 25.
a clock controller configured to selectively provide the external oscillator clock signal as the system clock,
    FIG. 1. Clock controller 16 outputs one of three clock signals onto a system clock line 24 and to a system clock input lead 20 of processor 15. The three clock signals are: (i) a primary clock signal (PriClk) present on an input lead 21, (ii) a secondary clock signal (SecClk) present on an input lead 22, and (iii) a tertiary clock signal (TerClk) present on an input lead 23. In operation, clock controller 16 has multiple clock source fail detect circuits for monitoring the clock signals received on clock signal input leads 21, 22 and 23.  
an interface circuit configured to exchange handshake signals comprise an external oscillator ready signal that indicates an availability of the external oscillator clock signal, and an external oscillator enable signal;
    FIG. 1. External crystal oscillator 12 provides a high-speed clock signal via line 13 to a terminal 14 of microcontroller integrated circuit 11. Clock controller 16 outputs one of three clock signals onto a system clock line 24 and to a system clock input lead 20 of processor 15, suck as, a primary clock signal (PriClk) external oscillator clock present on an input lead 21.
FIG. 7 illustrating a decoding function performed by clock enable selection block 35.  For example, if bit one 44 and bit zero 43 are [00], respectively, then clock enable selection block 35 asserts the primary clock select signal PriClkSel (A3) external oscillator ready signal. Assertion of PriClkSel (A3) causes clock multiplexer 40 to gate the clock signal on a data input lead 57 onto system clock line 24.
a security circuit  configured to receive the external oscillator clock signal and configured to select the external oscillator clock signal as the system clock,   FIG. 1,  Clock controller 16 outputs one of three clock signals onto a system clock line 24 and to a system clock input lead 20 of processor 15. FIG. 7. For example, if bit one 44 and bit zero 43 are [00], respectively, then clock enable selection block 35 asserts the primary clock select signal PriClkSel (A3). Assertion of PriClkSel (A3) causes clock multiplexer 40 to gate the clock signal on a data input lead 57 onto system clock line 24.
a detection block configured to detect a failure in the external oscillator clock signal and, .........and cause the interface circuit to interrupt a propagation of the external oscillator clock signal.  
FIG. 1,  In operation, clock controller 16 has multiple clock source fail detect circuits for monitoring the clock signals received on clock signal input leads 21, 22 and 23. For example, if processor 15 is being clocked by the primary clock signal (PriClk) generated by external crystal oscillator 12, and if a clock source fail detect circuit within clock controller 16 detects that external crystal oscillator 12 ceases to output PriClk, then clock controller 16 automatically switches the source of the system clock (SysClk) supplied to processor 15 from external crystal oscillator 12 to internal watchdog timer oscillator 18. Processor 15 is then clocked by the tertiary clock signal (TerClk) generated by internal watchdog timer oscillator 18.
Also, see FIG. 12 , steps 84 through 92 for automatically switching from a failed high-speed external clock source to an internal backup clock source, then enabling a high-speed internal clock source, and finally switching to the high-speed internal clock source. The steps of FIG. 12 by which microcontroller integrated circuit 11 automatically switches from a failed clock source to a new clock source, described using waveform diagrams of FIG. 8.
Regarding independent Claim 11, Richmond discloses the same limitations as applied to Claim 1 above, and additionally a clock interface circuit comprising a ready filter configured to assert a ready enable signal;
  Fig. 2, “AND” gate 41 coupled to the clock multiplexer 40 is functionally equivalent to the ready filter. As illustrated in  FIG. 7, if bit one 44 and bit zero 43 are [00], respectively, then clock enable selection block 35 asserts the primary clock select signal PriClkSel (A3). Assertion of PriClkSel (A3) causes clock multiplexer 40 to gate the clock signal on a data input lead 57 onto system clock line 24.

Regarding Claims 2, 9, Richmond discloses an interrupt upon the issuance of the failure signal from the detection block to a processor.  FIG. 1, The assertion of PriIntTrigger causes an interrupt signal (primary fail interrupt signal PriFailInterrupt) to be sent to processor 15 in step 85 of FIG. 12.

Regarding Claim 3, 10, Richmond discloses gating circuitry configured to perform a gating of a ready signal. FIG. 2 is a simplified block diagram of clock controller 16 of the specific embodiment of FIG. 1. Clock controller 16 includes a clock enable selection block 35, including AND gate 41.

Regarding Claim 5, Richmond discloses select the system clock based on the failure signal; See ABSTRACT, A failure detection circuit within the clock controller detects a failure of the external precision oscillator and sends an associated interrupt signal to the processor. FIG. 1, The clock controller decouples the external oscillator from the processor and couples the backup oscillator to the processor. In step 86 of FIG. 12, external crystal oscillator 12 is decoupled from processor 15 when signal A3 is forced low.

Regarding Claims 6, 7, 15, 16, 19, 20, Richmond discloses a processor having a clock input configured to receive the external oscillator clock signal on a system-on-a-chip.  FIG. 1 is a system-level diagram of a microcontroller system 10. Microcontroller integrated circuit 11 includes a processor 15, and a clock controller 16. Clock controller 16 outputs one of three clock signals onto a system clock line 24 and to a system clock input lead 20 of processor 15.  

Regarding Claim 14, Richmond discloses a crystal oscillator; FIG. 1. Microcontroller system 10 includes a microcontroller integrated circuit 11 and a high-speed external crystal oscillator 12, which provides a high-speed clock signal via line 13 to a terminal 14 of microcontroller integrated circuit 11

Regarding Claims 12, 1 3, Richmond discloses multiplexer having a first input coupled to the external clock; FIG. 6, a clock multiplexer 40 determines which one of PriClk on clock signal input lead 21, SecClk on clock signal input lead 22 and TerClk on clock signal input lead 23 is gated onto system clock input lead 20 of processor 15 according to the contents of bit zero 43 and bit one 44 of oscillator control register 25, corresponding to “temporization counter”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (U.S. Patent No. 7,296,170).
Regarding Claims 4, 17, Richmond does not explicitly disclose a radio frequency transceiver. However, Richmond discloses system clock line 24 between controller 16 and processor 15, which is functionally equivalent to the Claimed feature. FIG. 1, Clock controller 16 outputs one of three clock signals onto a system clock line 24 and to a system clock input lead 20 of processor 15. FIG. 7 Assertion of PriClkSel (A3) causes clock multiplexer 40 to gate the clock signal on a data input lead 57 onto system clock line 24. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to choose a functionally equivalent design by selecting hardwire versus wireless connection for transmitting and receiving signals between a controller and a processor as taught by Richmond to facilitate communication between devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        

Date: October 18, 2022
Non-Final Rejection 20221017
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov